UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-6368



STEVEN C. WILSON,

                                            Petitioner - Appellant,

          versus

CHARLES HILL,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-95-353-5-HC-H)


Submitted:   May 16, 1996                    Decided:   June 6, 1996


Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Steven C. Wilson, Appellant Pro Se. Clarence Joe DelForge, III,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order dismiss-

ing his 28 U.S.C. § 2241 (1988) petition. Appellant's case was

referred to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B)

(1988). The magistrate judge recommended that relief be denied and

advised Appellant that failure to file timely objections to this
recommendation could waive appellate review of a district court

order based upon the recommendation. Despite this warning, Appel-

lant failed to object to the magistrate judge's recommendation.

     The timely filing of objections to a magistrate judge's
recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review. Wright v.
Collins, 766 F.2d 841, 845-46 (4th Cir. 1985). See generally Thomas

v. Arn, 474 U.S. 140 (1985). Appellant has waived appellate review

by failing to file objections after receiving proper notice. We

accordingly deny a certificate of probable cause to appeal and

dismiss the appeal. We dispense with oral argument because the
facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                 2